Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
driving unit in claim 1.
control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a driving unit” that invokes section 112(f) interpretation, however the scope of the structure required by the claims is not clear.  Page 13 of the original disclosure describes the generic embodiment of the driving unit as a “rotation driving means such as motors, rotation cylinders, or the like that rotate the ball screws 151 and 161.”  However, this exemplary language does not clearly indicate the scope of the invention, see MPEP§2173.05(d), and accordingly the claim recitation is unclear.
Claim 1 at line 4 recites “the other end moveable with respect to the housing” (emphasis added), this recitation does not have a clear antecedent basis in the claims.  A volume changing unit does not inherently have two ends and which end is referred to with regard to “the other end” is not clear.  If this is a newly recited element, it should not include “the” or “said”.
Claim 3 at line 3 recites “the circumference of the housing” (emphasis added), this recitation does not have a clear antecedent basis in the claims.  A housing does not inherently have a circumference and what part of the housing is intended with regard to the circumference is not clear.  If this is a newly recited element, it should not include “the” or “said”.
Claim 4 at lines 5-6 recites “the other end coupled to different moving blocks” (emphasis added), this recitation does not have a clear antecedent basis in the claims.  A flexible plate does not inherently have two ends and which end is referred to with regard to “the other end” is not clear.  If this is a newly recited element, it should not include “the” or “said”.
Claim 7 at line 3 recites “the movement” this recitation lacks a clear antecedent basis in the claims and the movement that is antecedent to this recitation is not clearly recited in the claims. If this is a newly recited element, it should not include “the” or “said”.

Claim 10 at lines 5-6 recites “the other end coupled to different moving blocks” (emphasis added), this recitation does not have a clear antecedent basis in the claims.  A flexible plate does not inherently have two ends and which end is referred to with regard to “the other end” is not clear.  If this is a newly recited element, it should not include “the” or “said”.
Claim 10 at line 7 recites “the two moving blocks” this recitation lacks a clear antecedent basis with regard to the blocks referred to with respect to the prior recited “a plurality of moving blocks”. If this is a newly recited element, it should not include “the” or “said”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20130029763, US-20160107082, US-20200222798, US-20030197682, US-20200159319, US-20110121953
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J IANNUZZI/              Examiner, Art Unit 3715